Exhibit 10.5

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.

Issue Date: September 15, 2020

FORM OF WARRANT TO PURCHASE STOCK

THIS WARRANT TO PURCHASE STOCK (this “Warrant”) CERTIFIES THAT, for good and
valuable consideration, Beech Hill Securities, Inc. (together with any successor
or permitted assignee or transferee of this Warrant or of any shares issued upon
exercise hereof, “Holder”) is entitled to purchase [●] shares (the “Shares”) of
common stock (“Common Stock”) of Adicet Bio, Inc. (f/k/a resTORbio, Inc.), a
Delaware corporation (the “Company”) at an exercise price per share (the
“Exercise Price”) equal to $[●] per Share, subject to the provisions and upon
the terms and conditions set forth in this Warrant.

This Warrant is issued pursuant to (i) Section 2(b)(i)(2) of that certain letter
agreement among the Company, RM Global Partners, LLC (“RMG”) and Holder, dated
February 19, 2019 and (ii) in connection with that certain Agreement and Plan of
Merger, dated April 28, 2020, by and between the Company, Adicet Therapeutics,
Inc. (f/k/a Adicet Bio, Inc.), a Delaware corporation, and Project Oasis Merger
Sub, Inc., a Delaware corporation and wholly owned subsidiary of resTORbio (the
“Merger Agreement”).

SECTION 1.    EXERCISE.

1.1    Method of Exercise. Subject to the provisions hereof, Holder may at any
time and from time to time exercise this Warrant during the Exercise Period (as
defined below), in whole or in part:

 

  a.

Cash Exercise Election. By delivering to the Company the original copy of this
Warrant together with a duly executed Notice of Exercise in substantially the
form attached hereto as Appendix 1 and a check, wire transfer of funds (to an
account designated by the Company), or other form of payment acceptable to the
Company in the amount obtained by multiplying the Exercise Price by the number
of Shares being purchased as designated in the Notice of Exercise (the
“Aggregate Exercise Price”). Such delivery shall be effective upon receipt by
the Company.

 

  b.

Net Issue Election. Alternatively, in Holder’s sole discretion, by electing to
receive, without payment by Holder of any additional consideration, shares of
Common Stock equal to the value of the “spread” on the shares of Common Stock or
any portion thereof by the surrender of this Warrant to the Company, together
with a duly completed Net Issue Election Notice, in the form attached hereto as
Appendix II, at the principal office of the Company, in which event the Company
shall issue to Holder such number of shares of Common Stock as is computed using
the following formula, rounded down to the nearest whole share:



--------------------------------------------------------------------------------

X = Y (A – B)

A

 

Where:

   X=    The number of shares of Common Stock to be issued to Holder pursuant to
the net issue election;    Y=    The number of shares of Common Stock in respect
of which the net issue election is made (inclusive of the shares of Common Stock
surrendered to the Company in payment of the Aggregate Exercise Price);    A=   
The Fair Market Value (as determined below) of one share of Common Stock at the
time the net issue election is made; and    B=    The Exercise Price in effect
under this Warrant as of the date of the net issue election.

For purposes of this Section 1.1, “Fair Market Value” shall mean (i) if the
Common Stock is traded regularly in a public market, the closing price of the
Common Stock reported for the business day immediately before Holder delivers
its Net Issue Election Notice to the Company and (ii) if the Common Stock is not
traded regularly in a public market, the value most recently determined by the
Company’s Board of Directors (the “Board”) to represent the fair market value
per share of Common Stock; and, if the Common Stock is not traded regularly in a
public market, upon request of Holder, the Company shall promptly notify Holder
of the Fair Market Value per share of the Common Stock subject to this Warrant.
Notwithstanding the foregoing, if the Common Stock is not traded regularly in a
public market and the Board has not made such a determination within the
three-month period prior to the exercise date, then (1) the Board, in good
faith, shall make a determination of the Fair Market Value per share of the
Common Stock within 15 days of a request by Holder that it do so, and (2) the
exercise of this Warrant pursuant to this Section 1.1(b) shall be delayed until
such determination is made.

1.2    Exercise Period. Subject to the provisions hereof, this Warrant shall be
exercisable at any time from and after the Issue Date listed above up to and
including 5:00 p.m. (Pacific Time) on the first to occur of (a) the closing of
any Acquisition, or (b) August 21, 2026 (such earlier date being referred to
herein as the “Expiration Date” and such period, the “Exercise Period”). This
Warrant shall terminate in its entirety on the Expiration Date. For the purposes
of this Warrant, “Acquisition” means (a) any sale, license, or other disposition
of all or substantially all of the assets (including intellectual property) of
the Company and its subsidiaries taken as a whole, (b) any reorganization,
consolidation, merger or sale of the voting securities of the Company or any
other transaction where the holders of the Company’s securities before the
transaction beneficially own less than 50% of the outstanding voting securities
of (1) the Company; (2) the surviving or resulting entity; or (3) if the
surviving entity is a wholly owned subsidiary of another entity immediately
following such transaction, the parent entity of such surviving or resulting
entity (other than a bona fide equity financing principally for capital raising
purposes in which the Company sells and issues equity securities to investors).

 

2



--------------------------------------------------------------------------------

1.3    Delivery of Certificate and New Warrant. Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 above, the
Company shall (a)(x) provided that the Company’s transfer agent is then
participating in the Depository Trust Company (“DTC”) Deposit Withdrawal Agent
Commission (“DWAC”) system, cause the Company’s transfer agent to credit the
number of Shares acquired to Holder’s account with DTC or (y) if the Company’s
transfer agent is not then participating in the DTC DWAC system, deliver to
Holder a certificate representing the Shares issued to Holder upon such exercise
and, if this Warrant has not been fully exercised and has not expired, a new
warrant of like tenor representing the Shares not so acquired.

1.4    Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

1.5    Restrictions on Exercise; Compliance with Securities Laws.
Notwithstanding anything to the contrary herein, this Warrant may only be
exercised if (a) such exercise complies with applicable securities laws and
(b) at the time of such exercise, Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act. Holder agrees to take such
actions and execute such documents as reasonable requested by the Company to
evidence the foregoing.

SECTION 2.    ADJUSTMENTS TO THE SHARES AND EXERCISE PRICE.

2.1    Stock Splits or Combinations. If the Company subdivides the outstanding
shares of Common Stock by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder (the “Warrant Shares”) shall
be proportionately increased and the Exercise Price shall be proportionately
decreased. If the outstanding shares of Common Stock are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Exercise Price shall be proportionately increased and the number of Shares
shall be proportionately decreased.

2.2    Reclassification, Exchange, Conversion or Substitution. Upon any event
whereby all of the outstanding shares of Common Stock are reclassified,
exchanged, converted, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, (i) this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event and (ii) if
such event results in a change in the number of Company securities for which
this Warrant is then exercisable into, the Exercise Price shall be
proportionately adjusted, in each case subject to further adjustment thereafter
from time to time in accordance with the provisions of this Warrant. The
provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, conversions, substitutions or other similar
events.

 

3



--------------------------------------------------------------------------------

2.3    Stock Dividend. If the Company shall, at any time or from time to time
after the Issue Date, pay a dividend or make any other distribution upon the
Common Stock or any other capital stock of the Company payable in shares of
Common Stock, the Exercise Price in effect immediately prior to any such
dividend or distribution shall be proportionately reduced and the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
increased. Any adjustment under this Section 2.3 shall become effective at the
close of business on the date the dividend becomes effective.

2.4    Certain Events. If any event of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions occurs, then
the Board shall make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares issuable upon exercise of this Warrant so as to protect
the rights of the Holder in a manner consistent with the provisions of this
Section 2; provided, that no such adjustment pursuant to this Section 2.4 shall
increase the Exercise Price or decrease the number of Warrant Shares issuable as
otherwise determined pursuant to this Section 2.

2.5    No Fractional Share. No fractional Share shall be issuable upon exercise
of this Warrant and the number of Shares to be issued shall be rounded down to
the nearest whole Share.

2.6    Notice/Certificate as to Adjustments. Upon each adjustment of the
Exercise Price and/or number of Shares, the Company shall notify Holder in
writing within a reasonable time setting forth the adjustments to the Exercise
Price and/or number of Shares and facts upon which such adjustment is based.

SECTION 3.    INVESTMENT REPRESENTATIONS.

Holder hereby represents and warrants to the Company:

3.1    Purchase for Own Account. Holder is acquiring this Warrant and all equity
securities issuable, directly or indirectly, upon exercise of the Warrants
(collectively, the “Securities”) for Holder’s own account not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that Holder has no present intention of selling, granting any participation
in, or otherwise distributing the same. The acquisition by Holder of any of the
Securities shall constitute confirmation of the representation by Holder that
Holder does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Securities.

3.2    Disclosure of Information. Holder further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company. With respect to
any projections of its future operations provided to Holder by the Company,
Holder acknowledges that the Company makes no representations or warranties.

3.3    Investment Experience. Holder is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities. Holder

 

4



--------------------------------------------------------------------------------

acknowledges that any investment in the Securities involves a high degree of
risk, and represents that it is able, without materially impairing its financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of its investment.

3.4    Accredited Investor. Holder is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect and, for the
purpose of Section 25102(f) of the California Corporations Code, Holder is
excluded from the count of “purchasers” pursuant to Rule 260.102.13 thereunder.

3.5    Restricted Securities. Holder understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Securities Act”) only in certain limited circumstances.
In this connection, Holder represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. HOLDER UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN
INVESTMENT IN THE COMPANY’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK
AND MAY RESULT IN A COMPLETE LOSS OF HIS, HER OR ITS INVESTMENT. Holder
understands that the Securities have not been and will not be registered under
the Securities Act and have not been and will not be registered or qualified in
any state in which they are offered, and thus Holder will not be able to resell
or otherwise transfer his, her or its Securities unless they are registered
under the Securities Act and registered or qualified under applicable state
securities laws, or an exemption from such registration or qualification is
available. Holder has no immediate need for liquidity in connection with this
investment, does not anticipate that the Investor will be required to sell his,
her or its Securities in the foreseeable future.

3.6    Reliance by Company. Holder understands that the representations,
warranties, covenants and acknowledgements set forth in this Section 3
constitute a material inducement to the Company entering into this Warrant.

3.7    Foreign Investors. If Holder is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code), Holder hereby represents that
it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Securities
or any use of this Warrant, including (i) the legal requirements within its
jurisdiction for the purchase of the Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Securities. Holder’s subscription and payment for and
continued beneficial ownership of the Securities will not violate any applicable
securities or other laws of Holder’s jurisdiction.

3.8    Residence. If Holder is an individual, then Holder resides in the state
or province identified in the address of Holder set forth on the signature pages
hereto; if Holder is a partnership, corporation, limited liability company or
other entity, then the office or offices of Holder in which its principal place
of business is identified in the address or addresses of Holder set forth on the
signature pages hereto.

 

5



--------------------------------------------------------------------------------

3.9    No “Bad Actor” Disqualification Events. Neither (i) Holder, (ii) any of
its directors, executive officers, other officers that may serve as a director
or officer of any company in which it invests, general partners or managing
members, nor (iii) any beneficial owner of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Securities Act) held by Holder
is subject to any of the “bad actor” disqualifications described in
Rule 506(d)(1)(i) through (viii) under the Securities Act.

SECTION 4.    MISCELLANEOUS.

4.1    [Reserved].

4.2    Governing Law. This Warrant is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties.

4.3    Dispute Resolution. The parties hereby irrevocably and unconditionally
(a) submit to the jurisdiction of the federal and state courts located within
the geographical boundaries of the United States District Court for the Northern
District of California for the purpose of any suit, action or other proceeding
arising out of or based upon this Warrant, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Warrant except in
the federal and state courts located within the geographical boundaries of the
United States District Court for the Northern District of California, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Warrant or the subject matter
hereof may not be enforced in or by such court.

4.4    Waiver of Right to Jury Trial. EACH OF HOLDER AND THE COMPANY, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.

4.5    Counterparts. This Warrant may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including PDF or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., DocuSign) or other transmission method and
any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes

4.6    Titles and Subtitles. The titles and subtitles used in this Warrant are
used for convenience only and are not to be considered in construing or
interpreting this Warrant.

 

6



--------------------------------------------------------------------------------

4.7    Notices.

(a)    Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Warrant shall be in
writing and shall be conclusively deemed to have been duly given (i) when hand
delivered to the other party; (ii) when sent by facsimile to the number set
forth below if sent between 8:00 a.m. and 5:00 p.m. recipient’s local time on a
business day, or on the next business day if sent by facsimile to the number set
forth below if sent other than between 8:00 a.m. and 5:00 p.m. recipient’s local
time on a business day, or when sent by electronic mail to the address set forth
below if sent between 8:00 am and 5:00 pm recipient’s local time on a business
day, or on the next business day if sent by electronic mail other than between
8:00 am and 5:00 pm recipient’s local time; (iii) three business days after
deposit in the U.S. mail with first class or certified mail receipt requested
postage prepaid and addressed to the other party at the address set forth below;
or (iv) the next business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties as set forth below with next
business day delivery guaranteed, provided that the sending party receives a
confirmation of delivery from the delivery service provider. Each person making
a communication hereunder by facsimile or electronic mail shall promptly attempt
to confirm by telephone to the person to whom such communication was addressed
each communication made by it by facsimile or electronic mail pursuant hereto
but the absence of such confirmation shall not affect the validity of any such
communication. A party may change or supplement the addresses given above, or
designate additional addresses, for purposes of this Section 4.7 by giving the
other party written notice of the new address in the manner set forth above.

(b)    The Company agrees to provide no less than fifteen (15) calendar days
advance written notice to Holder of any Acquisition to enable Holder to elect to
exercise this Warrant as provided herein.

4.8    Transfer. This Warrant and the Shares issuable upon exercise of this
Warrant may not be transferred or assigned in whole or in part except (i) with
the prior written consent of the Company; provided, that such consent shall not
be required in connection with (a) a transfer to any affiliate of Holder, (b) a
transfer to RMG or its affiliates or (c) subject to compliance with Section 4.1,
a transfer of the Shares (or the securities issuable, directly or indirectly,
upon conversion of the Shares, if any) following the Closing Date (as defined in
the Merger Agreement) and (ii) in each case in compliance with applicable
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
Any subsequent transferee shall agree in writing with the Company to be bound by
all of the terms and conditions of this Warrant and make to the Company each of
the representations and warranties set forth in Section 3 of this Warrant as of
the date of such transfer.

4.9    [Reserved].

4.10    Legends. The Securities shall have such legends as deemed required by
the Company for applicable securities laws, the Company’s organizational
documents, and any other agreement the Securities are subject to.

4.11    No Stockholder Rights. Holder, as a Holder of this Warrant, will not
have any rights as a stockholder of the Company until the exercise of this
Warrant.

 

7



--------------------------------------------------------------------------------

4.12    Modification and Waiver. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Holder.

[Balance of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

COMPANY: ADICET BIO, INC. By:  

 

Name:   Chen Schor Title:   Chief Executive Officer Address:   200 Constitution
Drive   Menlo Park, CA 94025   Attention: Chen Schor Facsimile:  

 

Email:  

 



--------------------------------------------------------------------------------

HOLDER: BEECH HILL SECURITIES, INC. By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

Email:  

 



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1.    The undersigned Holder hereby exercises its right to purchase ___________
shares of the Common Stock of Adicet Bio, Inc. (f/k/a resTORbio, Inc.), a
Delaware corporation (the “Company”) in accordance with the attached Warrant to
Purchase Stock (the “Warrant”), and tenders payment of the Aggregate Exercise
Price (as defined in the Warrant) for such shares as follows:

[    ]    check in the amount of $                     payable to order of the
Company enclosed herewith.

[    ]    Wire transfer of immediately available funds to the Company’s account.

2.    By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 3 of the Warrant
as of the date hereof.

 

HOLDER:  

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

Date:  

 



--------------------------------------------------------------------------------

APPENDIX II

NOTICE OF NET ISSUE ELECTION NOTICE

(To be signed only on net issue exercise of the Warrant)

1.    The undersigned, the holder of the within Warrant (as defined below),
hereby irrevocably elects to exercise this Warrant with respect to
                     shares of Common Stock of Adicet Bio, Inc. (f/k/a
resTORbio, Inc.), a Delaware corporation (the “Company”), in accordance with the
attached Warrant to Purchase Stock (the “Warrant”), and tenders payment of the
Aggregate Exercise Price pursuant to the net issue election provisions set forth
in Section 1.1(b) of the Warrant.

2.    By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 3 of the Warrant
as of the date hereof.

 

HOLDER:  

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

Date:  

 